DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt-Karaca (US 2019/0123889 A1).
Regarding claims 1, 8 and 15, Schmidt-Karaca discloses a system and corresponding method and software product, the system comprising:
	a processor of a user node (Fig. 12; par. [0126]-[0127]); 
	a memory on which are stored machine-readable instructions that when executed by the processor (Fig. 12; par. [0126]-[0127]), cause the processor to: 
mark a document to be included into a collection of documents (i.e., designate a document to be part of a workflow) (Fig. 4; par. [0069]-[0071], [0073]); 
determine a business process step associated with the document based on a user mark (i.e., determine the next step according to the workflow) (Fig. 4; par. [0070], [0072]); and 
execute a transaction to store a hash of the document onto a ledger of a blockchain (i.e., execute the next step according to the workflow and store a record of the step performed on the blockchain) (Fig. 4; par. [0074], [0081]-[0086]).
The claim language in the wherein clause suggests or makes optional a feature(s) but does not: (i) change the functionalities/structure of the electronic processing system (Claim 1); and (ii) require a step(s) to be performed or affect the steps recited in the claimed method (Claim 8) and the software product implementing the method (Claim 15). Therefore, the scope of the claims are not limited by the claim language (see MPEP 2111.04).
Regarding claims 2, 9 and 16, Schmidt-Karaca further discloses uploading the document to a private storage associated with the user node (par. [0048]).
Regarding claims 6, 13 and 19, Schmidt-Karaca further discloses adding the document to the collection of the documents based on the business process step (par. [0073]-[0074]).
Regarding claims 7, 14 and 20, The claim language in the wherein clause suggests or makes optional a feature(s) but does not: (i) change the functionalities/structure of the electronic processing system (Claim 7); and (ii) require a step(s) to be performed or affect the steps recited in the claimed method (Claim 14) and the software product implementing the method (Claim 20). Therefore, the scope of the claims are not limited by the claim language (see MPEP 2111.04).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca as applied to claims 1, 8 and 15 above, and further in view of Deery et al (US 2018/0219683 A1).
Regarding claims 3, 10 and 17, Schmidt-Karaca discloses that a hash is generated and tagged on the ledger with details of the business process step (par. [0081]-[0084]) and acquiring audit proofs from the hash (par. [0064]). Schmidt-Karaca does not disclose utilizing a Merkle tree hash.  Deery discloses using Merkle tree (hashes), which is a familiar hashing algorithm (par. [0022], [0036]). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Schmidt-Karaca’s system to utilize a Merkle tree (hashes), which is a familiar hashing algorithm, as suggest by Deery with a reasonable expectation of success.
Regarding claims 4, 11 and 18, Schmidt-Karaca further discloses determining if the document is a part of the business step or a part of an entire business process based on the audit proofs (par. [0064]).
Regarding claims 5 and 12, Schmidt-Karaca further discloses verifying that the document is added to the transaction based on the audit proofs (par. [0039], [0050]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432